14 Cal. Rptr. 3d 210 (2004)
91 P.3d 162
PEOPLE
v.
ROBINSON.
No. S123938.
Supreme Court of California.
June 9, 2004.
Petition for review granted; issues limited.
Respondent's petition for review GRANTED.
Defendant's petition for review DENIED.
The issue to be briefed and argued is limited to the following question: Where the trial court found a prima face case of Wheeler/Batson error with regard to the third African-American potential juror removed by the prosecutor by peremptory challenge (People v. Wheeler (1978) 22 Cal. 3d 258, 148 Cal. Rptr. 890, 583 P.2d 748; Batson v. Kentucky (1986) 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69), was the court required to obtain the prosecutor's reasons for removing each of the three African-American potential jurors or could the court limit its inquiry to the prosecutor's reasons for the third challenge?
GEORGE, C.J., KENNARD, BAXTER, WERDEGAR, CHIN, BROWN and MORENO, JJ., concur.